 
 
IB 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 2121 
 
AN ACT 
To authorize the Administrator of General Services to convey a parcel of real property in Galveston, Texas, to the Galveston Historical Foundation. 
 
 
1.Conveyance of real property in Galveston, Texas, to Galveston Historical Foundation 
(a)ConveyanceNot later than 90 days after the date of enactment of this Act, the Administrator of General Services shall offer to convey, by quitclaim deed, to the Galveston Historical Foundation all right, title, and interest of the United States in and to the parcel of real property located at 502 20th Street in Galveston, Texas, including the improvements thereon.  
(b)ConsiderationAs consideration for conveyance of the parcel under subsection (a), the Administrator shall require the Galveston Historical Foundation to pay to the Administrator the fair market value of the parcel, as determined based on an appraisal that is acceptable to the Administrator.  
(c)Costs of conveyanceThe Galveston Historical Foundation shall be responsible for the costs of an appraisal conducted under subsection (b) and for all other costs related to the conveyance.  
(d)Proceeds 
(1)DepositAny proceeds received under subsection (b) shall be paid into the Federal Buildings Fund established under section 592 of title 40, United States Code.  
(2)ExpenditureAmounts paid into the Federal Buildings Fund under paragraph (1) shall be available to the Administrator, in amounts specified in appropriations Acts, for expenditure for any lawful purpose consistent with existing authorities granted to the Administrator, except that the Administrator shall provide to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate 30 days advance written notice of any expenditure of the proceeds.  
(e)Additional terms and conditionsThe Administrator may require that any conveyance under subsection (a) be subject to such additional terms and conditions as the Administrator considers appropriate to protect the interests of the United States.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
